GRAHAM, Acting Associate Justice.
On March 12, 1925, in equity, No. 43588, Natale Avignone et al. v. Constantine Roumel, the Supreme Court of the District of Columbia entered a decree dismissing the complainant’s bill, with costs, and making the following additional order:
“The issue of plaintiff’s claim against the defendant for damages be and the same hereby is certified to the law division of this court for trial; the bill of complaint and answer thereto in respect to said claim to stand for and as declaration and pleas, respectively.”
From that decree the appellant, Roumel, has appealed, assigning as error the rendition of that portion of said decree above quoted.
We have concurrently herewith, in Natale Avignone et al. v. Constantine Roumel,App. D. C. -, 13 F.(2d) 292, entered judgment reversing said decree and remanding the same to said Supreme Court. It follows, therefore, that judgment should be and is hereby entered herein, reversing said decree and remanding said cause to the Supreme Court for further proceedings.